Per Curiam,
The correct conclusion of the learned court below was that the testator created an active and valid trust for the support and maintenance of his son, “limited in duration to the period of his natural life, and subject further to the right of the Fayette Title and Trust Company to sell any part or all of the realty if the interest or preservation of the estate during the lifetime of George W. Strickler requires it.” Whom the testator intended to include in the word “family” we are not now called upon to determine. All that we here decide is that the trust is good for the life of the son. Other questions will be for determination when he departs this life: Whitman’s Est., 248 Pa. 285.
Appeal dismissed at appellant’s costs.